
	

114 HR 298 IH: Medical Testing Availability Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 298
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Burgess (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend chapter V of the Federal Food, Drug, and Cosmetic Act to permit the sale of, and access
			 to, research use only products.
	
	
 1.Short titleThis Act may be cited as the Medical Testing Availability Act of 2015. 2.Clarification regarding research use only productsSection 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended by adding at the end the following subsection:
			
				(o)Products with research use only labeling
 (1)In generalA product whose labeling bears the statement described in section 809.10(c)(2)(i) of title 21, Code of Federal Regulations, as in effect on the date of the enactment of this subsection, may not be deemed to be adulterated or misbranded under this Act on the basis that the manufacturer or distributor of the product—
 (A)sells the product to an end user who uses the product in a manner inconsistent with such statement; or
 (B)engages in business communications regarding the product with an end user of the product. (2)Business communications definedIn this subsection, the term business communications, with respect to a product with labeling described in paragraph (1)—
 (A)means oral, written, or electronic contact between a manufacturer or distributor of such product and an end user regarding the functioning of such product; and
 (B)includes any such contact consisting of technical support, customer service, assistance with the installation of such product, communication relating to ensuring the performance of the product, and other similar contacts.
 (3)SunsetThis subsection shall cease to be effective on the last day of the five-year period beginning on the date of enactment of this section..
		
